Citation Nr: 0721948	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-24 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from May 1942 to December 1945 and from February 1948 to 
September 1962; he served on active duty in the Navy from 
February 1946 to February 1948.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that his right knee disability was 
incurred in service when he fell while attempting to catch a 
body that fell off a gurney.  The record currently does not 
show the veteran has a right knee disability.  However, at 
the April 2007 Travel Board hearing, he indicated that 1989 
x-rays from Bay Pines VA Medical Center showed osteoarthritis 
in his right knee.  Medical records were requested from this 
facility; records from July 1999 to the present are of 
record.  Records prior to 1999 were available in hard copy; 
however, these records have not been associated with the 
veteran's claims file.  It does not appear from the record 
that these records are unavailable.  VA treatment records are 
constructively of record, are pertinent to the veteran's 
claim, and must be secured. 


Accordingly, the case is REMANDED for the following:

1.	Obtain complete records from Bay Pines 
VA Medical Center prior to July 1999.  
If any records sought are unavailable, 
the extent of the search for the 
records, and the reason for their 
unavailability should be noted for the 
record.

2.	Undertake any other indicated 
development suggested by the 
development ordered above, to include 
arranging for an examination if deemed 
necessary.

3.	Then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




